Title: To George Washington from William Heath, 25 August 1781
From: Heath, William
To: Washington, George


                        
                            Dear general,
                            Peekskill August 25. 1781.
                        
                        A few days before your departure from the camp near Dobb’s ferry, the report of a board of general officers
                            respecting the rank of subaltern officers in some of the New England lines was presented to your Excellency. It is a
                            matter in which the officers of those lines are interested and are enquiring what is to be done—Permit me to request to be
                            informed whether the opinion of the board meets your Excellency’s approbation, or not—and whether it be your pleasure that
                            a board be appointed to settle the rank of officers agreeable to the report of the general officers—or that matters remain
                            in their present state. I should have mentioned this to your Excellency before your departure, had it occurred to my mind.
                            I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                    